DETAILED ACTION

	This rejection is in response to Request for Continued Examination filed on 10/14/2020.
	Claims 1-20 are currently pending and have been examined.
	Claims 1, 11, 12, and 20 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered.

Response to Arguments
Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.
With respect to applicant’s arguments filed on 10/14/2020 on pages 11-15 that the claimed invention is not directed to a judicial exception, Examiner respectfully disagrees.
The claimed invention is directed to certain methods of organizing human activity such as sales activities and commercial interactions involving recommending apparel based on identifying characteristics and attributes from images. The claimed invention also involves a mental process of observations and evaluations because a human may view images and identify apparel and user characteristics by merely looking at images and making judgments and opinions regarding what style of apparel looks good on a user.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
With respect to applicant’s arguments filed on 10/14/2020 on pages 16-18 that the claimed invention integrates the judicial exception into a practical application because the claims are tailored to a specific application for apparel rules and recommendations, Examiner respectfully disagrees.
A specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular transformation and whether the limitations are mere instructions to apply an exception. 
 With respect to applicant’s arguments filed on 10/14/2020 on pages 18-20 that the claimed invention is not well-understood, routine, and conventional because the claims add specific limitations regarding an online shopping assistant in an unconventional manner that can help recommend apparel to an online shopper more like an in-store shopping environment. Examiner respectfully disagrees. 
Under Step 2B of 2019 PEG, the claims recite the additional elements such as:
processor; accessing a social media website, computer readable storage medium having computer readable program code, accessing a social media account of the user within the social media website; and generating apparel style rules.  Limitations regarding utilizing a processor or medium to perform steps regarding recommending apparel and generating rules simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Applicant’s arguments with respect to prior art on pages 20-23 of remarks filed 10/14/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in:
Claims 1, 11-12, and 20
…wherein the obtaining comprises accessing a social media website and obtaining the at least one image by identifying, from at least text associated with the at least one image, at least one image including the user on the social media website/the at least one online source…
determining attributes of apparel included in the images of each of the other persons within the good style sense characteristic group by parsing the one or more images and any text associated with the images of each of the other persons, wherein the attributes comprises characteristics of the apparel identifying an appearance of the apparel, wherein the determining comprises at least parsing the images and comparing portions of the image
determining, based upon a popularity of an image comprising at least one of the attributes, the popularity being determined from social media affinity measurements corresponding to each of the apparel, a desirability of the attributes with respect to each of the other persons, wherein the determining comprises identifying good style attributes by identifying the popularity of the attribute has reached a predetermined threshold; and 
…good style attributes based upon the desirability of the attributes.
Claims 1 & 11-12
generating apparel style rules corresponding to good styles for a particular characteristic of the user by associating the determined attributes of the apparel determined as …with the identified characteristic of the user.
Claim 20
determining, based upon a popularity of an image comprising at least one of the attributes.
Claims 2 & 13
obtaining at least one image
Claims 4 & 15
an apparel type
Claim 7
the apparel style recommending
Claims 9 & 19
identifying a characteristic
All dependent claims inherit the same deficiencies as independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, claims 1-10 and 20 are directed to methods, claim 11 is directed to an apparatus, and claims 12-19 are directed to a medium each of which falls within one of the four statutory categories of inventions (process/apparatus).  Accordingly, the claims will be further analyzed under revised step 2 of the 2019 PEG:
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental process including observations, evaluations, judgments, and opinions

obtaining at least one image of a user of a social medium from one or more posts on the social medium that are shared by the user, wherein the obtaining comprises …and obtaining the at least one image by identifying, from at least text associated with the at least one image, at least one image including the user on the social media website; wherein the identifying comprises parsing the text associated with the at least one image and identifying the text comprises an identifier corresponding to the user;
identifying a characteristic of the user by comparing characteristics of the at least one image of the user to other persons, wherein the other persons are clustered into characteristic groups based upon characteristics of the other persons identified at least from one or more images of each of the other persons, wherein the characteristic groups are classified based upon a style sense and wherein the comparing comprises comparing the characteristic of the user to persons within a good style sense characteristic group; 
determining attributes of apparel included in the images of each of the other persons within the good style sense characteristic group by parsing the one or more images and any text associated with the images of each of the other persons, wherein the attributes comprises characteristics of the apparel identifying an appearance of the apparel, wherein the determining comprises at least-2-Attorney Docket No. IN820161398US02 (790.320_CIP)parsing the images and comparing portions of the image corresponding to the apparel to known attributes; 
determining, based upon a popularity of an image comprising at least one of the attributes, the popularity being determined from social media affinity measurements corresponding to each of the apparel, a desirability of the attributes with respect to each of the other persons, wherein the determining comprises identifying good style attributes by identifying the popularity of the attribute has reached a predetermined threshold; and 
The above-recited limitations set forth an arrangement to identify apparel based on user characteristics in images.  This arrangement amounts to certain methods of organizing human activity such as sales activities and commercial interactions involving recommending apparel styles based on analyzing images of user’s wearing apparel and identifying apparel trends. This arrangement also amounts to mental process including observations and evaluation of apparel in images by collecting and analyzing data from images as well as judgments and opinions regarding the style sense, popularity, characteristic of apparel analyzed from the images.  Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
 processor; accessing a social media website (1, 11-12, 20)
computer readable storage medium having computer readable program code (11-12, 20);
accessing a social media account of the user within the social media website (2 & 13)
generating apparel style rules corresponding to good styles for a particular characteristic of the user by associating the determined attributes of the apparel determined as good style attributes based upon the desirability of the attributes with the identified characteristic of the user (1, 11-12, 20).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally 
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
 processor; accessing a social media website (1, 11-12, 20)
computer readable storage medium having computer readable program code (11-12, 20);
accessing a social media account of the user within the social media website (2 & 13);
generating apparel style rules corresponding to good styles for a particular characteristic of the user by associating the determined attributes of the apparel determined as good style attributes based upon the desirability of the attributes with the identified characteristic of the user (1, 11-12, 20).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were 
Furthermore, it has been held that generic computing components, receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and receiving information in memory, are well-understood, routine, and conventional activities (see MPEP 2106.05(d)). Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (Pub. No. US 20150186419 A1, hereinafter “Agrawal”) in view of Higgins et al. (Higgins et al. Pub. No.: US 2010/0179874 A1, hereinafter “Higgins”) in further view of Freund et al. (Pub. No: US 2015/0058079 A1, hereinafter “Freund”).

Regarding claims 1, 11, and 12 
Agrawal discloses a method, comprising: utilizing at least one processor to execute computer code that performs the steps of (Agrawal, [0019]: processor): 
obtaining at least one image of a user of a social medium from one or more posts on the social medium that are shared by the user, wherein the obtaining comprises accessing a social media website and obtaining the at least one image by identifying, from at least text associated with the at least one image, at 
identifying a characteristic of the user by comparing characteristics of the at least one image of the user to other persons, wherein the other persons are clustered into characteristic groups based upon characteristics of the other persons identified at least from one or more images of each of the other persons, wherein the characteristic groups are classified based upon a style sense and wherein the comparing comprises comparing the characteristic of the user to persons within a good style sense characteristic group;  (Agrawal, [0024]:  match a user to other users based on attributes; [0012]:  comparisons of people in order to view and make style choices based on the style of others based on attributes; [0028]: user gets matched to other users of similar attributes and gets recommendation on what style of attire would look good on her; [0013]:  weightage of recommended style options and cluster individuals based on characteristics; [0015]: compare a query image input of the person with a collection of images of other persons, [0023]: social network, [0025-0026]: group and similarity searching); 
Agrawal does not explicitly teach:
wherein the identifying comprises parsing the text associated with the at least one image and identifying the text comprises an identifier corresponding to the user;
determining attributes of apparel included in the images of each of the other persons within the good style sense characteristic group by parsing the one or more images and any text associated with the images of each of the other persons, wherein the attributes comprises characteristics of the apparel identifying an appearance of the apparel, wherein the determining comprises at least -2-Attorney Docket No. IN820161398US02 (790.320_CIP)parsing the images and comparing portions of the image corresponding to the apparel to known attributes; 
determining, based on popularity of an image comprising at least one of the attributes, the popularity being determined from social media affinity measurements corresponding to each of the apparel, a desirability of the attributes with respect to each of the other persons, wherein the determining comprises identifying good style attributes by identifying the popularity of the attribute has reached a predetermined threshold;  and
generating apparel style rules corresponding to good styles for a particular characteristic of the user by associating the determined attributes of the apparel determined as good style attributes based upon the desirability of the attributes with the identified characteristic of the user. 
However, Freund teaches that it is known to include:
determining attributes of apparel included in the images of each of the other persons within the good style sense characteristic group (Freund, [0038]:  detects style of clothing in a plurality of images provided to a social stream by a group of users who share a relationship in a social network; [0041]: a current trend is identified for the group of users based on the popularity)
determining, based on popularity of an image comprising at least one of the attributes, the popularity being determined from social media affinity measurements corresponding to each of the apparel, a desirability of the attributes with respect to each of the other persons, wherein the determining comprises identifying good style attributes by identifying the popularity of the attribute has reached a predetermined threshold (Freund, FIG. 4, [0011]: trending apparel on social network; [0013]: identifies common marketable subjects between users who share a relationship in the social network;[0022]: marketable subject includes a particular style of clothing;  [0030]: identify trend for group of users based on popularity of marketable subject and predetermined threshold; [0040]: popularity based on number of uploaded images with marketable subject; [0046]: trends for each type of apparel; [0047]: threshold for particular piece of apparel;  and
generating apparel style rules corresponding to good styles for a particular characteristic of the user by associating the determined attributes of the apparel determined as good style attributes based upon the desirability of the attributes with the identified characteristic of the user (Freund, [0046]: table generated with each piece of apparel based on identified trend for each user; [0047]: display table with trends; [0040]: popularity may be how many users in the group uploaded one or more images; [0045]: types of apparel included in table). 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Agrawal with Freund to include the aforementioned limitations since such a modification would be predictable. Specifically, 
However, Higgins teaches that it is known to include:
wherein the identifying comprises parsing the text associated with the at least one image and identifying the text comprises an identifier corresponding to the user (Higgins, [0130]: identifier of user present in metadata includes user information (e.g. name); [0077]: image recognition to detect persons having representations captured in media object; [0142]: image recognition used to parse image; [0203]: metadata relates to images);
determining attributes of apparel included in the images of each of the other persons ….by parsing the one or more images and any text associated with the images of each of the other persons, wherein the attributes comprises characteristics of the apparel identifying an appearance of the apparel, wherein the determining comprises at least -2-Attorney Docket No. IN820161398US02 (790.320_CIP)parsing the images and comparing portions of the image corresponding to the apparel to known attributes (Higgins, [0093]: determine clothing (shirt, pants, shoes, jacket, etc.) worn by person in an image as clothing indicator; [0096]: determine clothing worn by second person in the image; [0125], Table 1, example relation indicator value includes clothing (e.g. business attire); [0141-0142]: parse media object or image for logos on a shirt of a person and match with brand database; [0146]:image analysis to determine 
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Agrawal and Freund to include the aforementioned limitations since such a modification would be predictable. Specifically, Agrawal and Freund would continue to teach determining attributes of apparel and identifying text included in the images except that the images are parsed according to the teachings of Higgins. This is a predictable result of the combination. (Higgins, paragraph [0005-0007]).   
 


Regarding claims 2 and 13 
The combination of Agrawal, Freund, and Higgins teaches the method of claim 1, as well as wherein the obtaining at least one image comprises accessing a social media account of the user within the social media website (Agrawal, [0029]: retrieve user information and images via social media APIs; [0013], [0016], [0023]).  

Regarding claims 3 and 14
The combination of Agrawal, Freund, and Higgins teaches the method of claim 1, as well as comprising determining the popularity of an apparel type by accessing social signals associated with each of the images of each of the other users (Freund, FIG. 4, [0011]: trending apparel on social network; [0013]: identifies common marketable subjects between users who share a relationship in the social network;[0022]: marketable subject includes a particular style of clothing;  [0030]: identify trend for group of users based on popularity of marketable subject and predetermined threshold; [0040]: popularity based on number of uploaded images with marketable subject; [0046]: trends for each type of apparel; [0044]).


Regarding claims 4 and 15
The combination of Agrawal, Freund, and Higgins teaches the method of claim 3, as well as wherein the generating apparel style rules is based upon the popularity of an apparel type (Freund, [0046]: table generated with each piece of apparel based on identified trend for each user; [0047]: display table with trends; [0040]: popularity may be how many users in the group uploaded one or more images; [0045]: types of apparel included in table).
  


Regarding claims 5 and 16 
The combination of Agrawal, Freund, and Higgins teaches the method of claim 1, as well as wherein the generating apparel style rules comprises performing pattern mining on the apparel and the attributes of the apparel (Higgins, [0142]: parse image for patterns such as brands on shirt of person; [0080]: pattern recognition techniques; [0093]: clothing).  


Regarding claims 6 and 17
The combination of Agrawal, Freund, and Higgins teaches the method of claim 1, comprising providing, using the generated apparel style rules, an apparel style recommendation to the user based on the characteristics of the user (Agrawal, [0026]: style recommendation based on user characteristics; [0028]: user attributes matched to other users to get a recommendation on what style of attire suits user).
  


Regarding claim 7
The combination of Agrawal, Freund, and Higgins teaches the method of claim 6, wherein the apparel style recommending is based upon identified preferences of the user (Agrawal, [0029]: user preferences are retrieved from social network for the purpose of meaningful fashion and style match; [0024], [0026], [0028]). 


Regarding claims 9 and 19
The combination of Agrawal, Freund, and Higgins teaches the method of claim 1, as well as: wherein the at least one image of the user comprises text, and wherein the identifying a characteristic is based upon parsing the text and the image of the at least one image (Higgins, [0088]: media object is image of first person that is analyzed to determine clothing worn by first person in the image; [0141-0142]: parse media object or image for brand logos on a shirt of a person; [0158], [0181]).


Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal, Freund, and Higgins as applied to claim 1 above, and further in view of Dalal et al (Pub . No. : US 2017 / 0236185 A1, hereinafter “Dalal”).

Regarding claims 8 and 18
The combination of Agrawal, Freund, and Higgins teaches the method of claim 1, except for 
comprising providing, using the generated apparel style rules, a recommended apparel style for a predetermined characteristic to at least one apparel designer.
However, Dalal teaches that it is known to include:
comprising providing, using the generated apparel style rules, a recommended apparel style for a predetermined characteristic to at least one apparel designer (Dalal, [0026]: category assignment associated with user includes affinity of user with a particular designer; [0045]: recommendations determined through category assignments; FIG. 3, [0051]).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of Agrawal, Freund, and Higgins to include the aforementioned limitations since such a modification would be predictable. Specifically, Agrawal, Freund, and Higgins would continue to teach providing recommending apparel style except that an apparel designer is a characteristic included in the recommendation according to the teachings of Dalal. This is a predictable result of the combination.
  

Regarding claim 10 
The combination of Agrawal, Freund, and Higgins teaches the method of claim 1, wherein the attributes comprise at least one attribute selected from the group consisting of …type…(Agrawal, [0028]: kind of attire and style of clothing);
The combination of Agrawal, Freund, and Higgins does not teach:
color, texture, print, shape, and material
However, Dalal teaches that it is known to include” 
color, texture, print, shape, and material (Dalal, [0024] and [0029]: color, texture, shape and style [0035]).



Regarding claim 20
 Agrawal discloses a method, comprising: utilizing at least one processor to execute computer code that performs the steps of (Agrawal, [0019]: processor): 
obtaining at least one image of the user from at least one online source, wherein the at least one image comprises an image showing characteristics of the user, wherein the obtaining comprises accessing a social media website and obtaining the at least one image by identifying, from at least text associated with the at least one image, at least one image including the user on the at least one online source,… (Agrawal, [0016]: user uploads image of themselves; [0027]: users to upload images of the themselves wearing outfits; [0029]: social networking sites user uploads images of themselves; [0013]); 
determining the characteristics of the user by analyzing the at least one image (Agrawal, [0012]: compare images of one person against those of others based on attribute; [0015]: analyze image and characteristic determination; [0025-0026]: user’s age and height characteristics); 
assigning, based upon the determined characteristics, the user into a group having a plurality of other persons, wherein the plurality of other persons have a characteristic similar to that of the determined characteristics of the user, wherein the group comprises a group classified based upon a style sense and wherein the assigning comprises assigning the user into a group classified as a good style sense group (Agrawal, [0024]:  match a user to other users based on profile attributes; [0012]: compare images of one person against those of others based 
obtaining a plurality of images and corresponding text for one or more persons of the group classified as a good style sense group, wherein the plurality of images comprise apparel worn by the other persons in the group (Agrawal, [0027]: other users upload images of the themselves wearing outfits; [0034]: The input for system may include records that are associated with individuals such as a set of one or more images and text and/or metadata; [0028]:  user gets matched to other users of similar attributes and gets recommendation on what style of attire would look good on user); 
and providing, based upon the generated apparel rules, a recommendation to the user for a piece of apparel based upon the determined characteristics of the user (Agrawal, [0026]: style recommendation based on user characteristics; [0028]: user attributes matched to other users to get a recommendation on what style of attire suits user).
Agrawal does not explicitly teach:
identifying a user who is shopping for apparel on an e-commerce website; 
…wherein the identifying comprises parsing the text associated with the at least one image and identifying the text comprises an identifier corresponding to the user;
generating apparel rules corresponding to good styles and 
identifying apparel to be worn by the user having the determined characteristic by mining apparel attributes from the plurality of images and corresponding text; 
wherein the apparel attributes comprises characteristics of the apparel identifying an appearance of the apparel, wherein the determining comprises at least parsing the plurality of images and comparing portions of the image corresponding to the apparel to known attributes, 
wherein the generating apparel rules comprises determining, based upon a popularity of an image comprising at least one of the attributes, the popularity being determined from affinity measurements  corresponding to each of the plurality of images, a desirability of the apparel attributes and associating the attributes identified as good style attributes with the determined characteristic. Wherein the identifying the attributes has reached a predetermined threshold.
However, Higgins teaches that it is known to include: 
…wherein the identifying comprises parsing the text associated with the at least one image and identifying the text comprises an identifier corresponding to the user (Higgins, [0130]: identifier of user present in metadata includes user information (e.g. name); [0077]: image recognition to detect persons having representations captured in media object; [0142]: image recognition used to parse image; [0203]: metadata relates to images);
…identifying apparel to be worn by the user having the determined characteristic by mining apparel attributes from the plurality of images and corresponding text (Higgins, [0096]: media object is image of person that is analyzed to determine clothing worn by the person in the image; [0141-0142]: parse media object or image for brand logos on a shirt of a person; [0125], Table 1, example relation indicator value includes clothing (e.g. business attire); [0146]:image analysis to determine indicators of relations between the identified persons; [0155]: determine any one or more of the relation indicators; [0080]: image recognition); 
wherein the apparel attributes comprises characteristics of the apparel identifying an appearance of the apparel, wherein the determining comprises at least parsing the plurality of images and comparing portions of the image corresponding to the apparel to known attributes (Higgins, [0093]: determine clothing (shirt, pants, shoes, jacket, etc.) worn by person in an image as clothing indicator; [0096]: determine clothing worn by second person in the image; [0125], Table 1, example relation indicator value includes clothing (e.g. business attire); [0141-0142]: parse media object or image for logos on a shirt of a person and match with brand database; [0146]:image analysis to determine indicators of relations between the identified persons; [0155]: determine any one or more of the relation indicators);
The motivation to combine Agrawal and Higgins is the same as set forth in independent claim 1.
However, Freund teaches that it is known to include:
generating apparel rules corresponding to good styles and... (Freund, [0046]: table generated with each piece of apparel based on identified trend for each user; [0047]: display table with trends; [0040]: popularity may be how many users in the group uploaded one or more images; [0045]: types of apparel included in table)
wherein the generating apparel rules comprises determining, based upon a popularity of an image comprising at least one of the attributes, the popularity being determined from affinity measurements corresponding to each of the plurality of images, a desirability of the apparel attributes and associating the attributes identified as good style attributes with the determined characteristic, wherein the identifying the attributes as good style attributes comprises identifying the popularity of the attribute has reached a predetermined threshold (Freund, FIG. 4, [0011]: trending apparel on social network; [0013]: identifies common marketable subjects between users who share a relationship in the social network;[0022]: marketable subject includes a particular style of clothing;  [0030]: identify trend for group of users based on popularity of marketable subject and predetermined threshold; [0040]: popularity based on number of uploaded images with marketable subject; [0046]: trends for each type of apparel; [0047]: threshold for particular piece of apparel).
The motivation to combine Agrawal, Freund, and Higgins is the same as set forth in independent claim 1.
However, Dalal teaches that it is known to include:
identifying a user who is shopping for apparel on an e-commerce website (Dalal, [0053]: identify user interactions such as product selection of apparel in shopping basket and acts towards purchasing an item; [0019]; [0050]).
The motivation to combine Agrawal, Freund, Higgins, and Dalal is the same as set forth in independent claim 1.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference U in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644.  The examiner can normally be reached on 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684